Citation Nr: 1103734	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served in the United States Naval Reserve and had 
verified active duty from June 1966 to November 1966.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate review.

A hearing was held on December 6, 2010, in Washington, D.C., 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is in 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To obtain records from the Social Security 
Administration (SSA), to verify the Veteran's service dates, and 
to obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In this case, the Veteran testified at his December 2010 hearing 
before the Board that he is in receipt of monthly disability 
benefits from the Social Security Administration (SSA).  However, 
there is no copy of the decision to grant benefits or the records 
upon which that decision was based in the claims file.  Under 38 
U.S.C.A. § 5107(a), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Where there has been a determination that the veteran 
is entitled to SSA benefits, the records concerning that decision 
are often needed by VA for evaluation of pending claims and must 
be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 
Therefore, the RO should obtain and associate such records with 
the Veteran's claims file.

Moreover, as previously noted, the Veteran served in the United 
States Naval Reserve and had verified active duty from June 1966 
to November 1966.  Although multiple attempts have been made to 
obtain the Veteran's service personnel records and to verify his 
service dates, it is unclear whether all of his periods of active 
duty, active duty for training (ACDUTRA), or inactive duty for 
training (INACDUTRA) have been verified.  Therefore, the RO 
should ensure that all of his service dates have been verified 
and provide a summary of the findings.

In addition, the Board notes that the Veteran was afforded a VA 
examination in December 2008 in connection with his claim for 
service connection for bilateral hearing loss.  The examiner 
reviewed the Veteran's claims file and observed that he had 
normal whispered voice testing at the time of his enlistment and 
separation examinations, although he did note that such testing 
is not as sensitive to high frequency hearing loss.  The examiner 
also noted that testing in November 2004 later revealed a mild 
hearing loss at 8000 Hertz in the right ear and a mild to 
moderate hearing loss above 4000 Hertz in the left ear.  
Following a review of the Veteran's noise exposure history and a 
physical examination, the examiner assessed the Veteran as having 
mild sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  He opined 
that the hearing loss was not likely related to the Veteran's 
military noise exposure because a hearing test in 2004 revealed 
normal hearing from 500 to 4000 Hertz bilaterally.

Nevertheless, the Board notes that Training Letter 10-02 was 
issued in March 2010 regarding the adjudication of claims for 
hearing loss and tinnitus.  In that letter, the Director of the 
VA Compensation and Pension Service indicated that the two most 
common causes of sensorineural hearing loss are presbycusis (age-
related hearing loss) and noise-induced hearing loss (caused by 
chronic exposure to excessive noise).  It was also noted that the 
presence of a notch (of decreased hearing) that may be seen on 
audiograms generally at frequencies of 3000, 4000, or 6000 Hertz 
with a return toward normal at 8000 Hertz may be indicative of 
noise-induced hearing loss.  The letter further stated that 
"whispered voice tests are notoriously subjective, inaccurate, 
and insensitive to the types of hearing loss most commonly 
associated with noise exposure."

In this case, the December 2008 VA examiner assessed the Veteran 
as having sensorineural hearing loss, but commented that the 
current hearing loss was not related to the Veteran's military 
service because he had normal hearing at 500 to 4000 Hertz in 
November 2004.  He did not provide any additional explanation.  
It would have been helpful had the examiner brought his expertise 
to bare in this manner regarding medically known or theoretical 
causes of sensorineural hearing loss or described how hearing 
loss which results from acoustic trauma generally presents or 
develops in most cases, as distinguished from how hearing loss 
develops from other causes, in determining the likelihood that 
current hearing loss was caused by noise exposure or acoustic 
trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's bilateral hearing loss.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
action:

1.  The RO should obtain a copy of the 
decision to grant SSA benefits to the 
Veteran and the records upon which that 
decision was based and associate them with 
the claims file.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of those records.

2.  The RO should contact the National 
Personnel Records Center (NPRC), the Naval 
Reserve Personnel Center, the Records 
Management Center (RMC), the appellant's 
unit, and any other appropriate location, 
to verify the dates the Veteran's military 
service, to include the dates for each 
period of active duty for training and 
inactive duty for training that he attended 
as well as all periods of active duty.  The 
RO should summarize the findings and 
include a copy of that summary in the 
claims file.

3.  After completing the development in the 
preceding paragraphs, the RO should refer 
the Veteran's claims folder to the December 
2008 VA examiner or, if he is unavailable, 
to another suitably qualified VA examiner 
for a clarifying opinion as to the nature 
and etiology of any hearing loss that may 
be present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements, as 
well as the summary of his periods of 
service.

The examiner should note that VA has 
observed that whispered voice tests are 
subjective, inaccurate, and insensitive to 
the types of hearing loss most commonly 
associated with noise exposure.  It should 
also be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he is competent to attest to factual 
matters of which he had first- hand 
knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current bilateral hearing loss is causally 
or etiologically related to his military 
service, including noise exposure during 
his periods of active duty, active duty for 
training (ACDUTRA), and inactive duty for 
training (INACDUTRA).  In so doing, the 
examiner should discuss medically known or 
theoretical causes of hearing loss and 
describe how hearing loss which results 
from noise exposure generally presents or 
develops in most cases, as distinguished 
from how hearing loss develops from other 
causes, in determining the likelihood that 
current hearing loss was caused by noise 
exposure in service as opposed to some 
other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraphs.  

5.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


